994 F.2d 844
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Ronell Barrett WILLIAMS, Appellant,v.Bill ARMONTROUT;  Donald Cline; Dr. Carbone;  Dr. Schoenen;Marilyn Butts, Appellees.
No. 92-2560.
United States Court of Appeals,Eighth Circuit.
Submitted:  April 20, 1993.Filed:  June 4, 1993.

Before McMILLIAN, WOLLMAN, and LOKEN, Circuit Judges.
PER CURIAM.


1
Ronell Williams, a Missouri inmate, appeals from the district court's1 grant of summary judgment for the defendants, Jefferson City Correctional Center Warden William Armontrout, Warden Donald Cline, Chief of Professional Services Dr. Schoenen, Health Care Supervisor Marilyn Butts, Dr. Carbone, and physical therapist Keith Wright, in this 42 U.S.C. § 1983 action.  We affirm.


2
Williams claimed defendants delayed surgery for his degenerative hip condition.  The district court dismissed Williams's claim against Carbone for lack of service.  Defendants Armontrout, Cline, Schoenen, Butts, and Wright moved to dismiss for failure to state a claim.  The district court denied the motion as to Armontrout, Cline, Schoenen, and Butts, but granted it as to Wright.  Defendants moved for summary judgment arguing that they had responded to Williams's condition and therefore were not deliberately indifferent to his medical needs.  Defendants supported their motion with detailed medical records and affidavits showing Williams had received therapy and eventually surgery for his condition.  Williams did not file a written response to defendants' motion.  On appeal, Williams reiterates the arguments he made below.


3
We review de novo a district court's grant of summary judgment.   See United States ex rel.  Glass v. Medtronic, Inc., 957 F.2d 605, 607 (8th Cir. 1992).  The district court correctly granted defendants summary judgment because Williams did not "go beyond the pleadings and ... designate 'specific facts showing that there [was] a genuine issue for trial.' "   Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986) (quoting Fed.  R. Civ. P. 56(c)).  Williams failed to present affirmative evidence to support his claim that defendants were deliberately indifferent to his medical needs.   See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 257 (1986).


4
Accordingly, we affirm.



1
 The HONORABLE SCOTT O. WRIGHT, Senior United States District Judge for the Western District of Missouri